United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-3449
                                 ___________

Eddie Briley,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Garald Roberson, Sheriff, Jefferson     *
County; Greg Bolin, Chief Deputy,       * [UNPUBLISHED]
W.C. Dub Brassell Detention             *
Facility; Tyra Tyler, Major, W.C.       *
Dub Brassell Detention Facility;        *
Edward Adams, Captain, W.C. Dub         *
Brassell Detention Facility; Ernestine *
Murray, Deputy, W.C. Dub Brassell       *
Detention Facility; Williams, Deputy, *
W.C. Dub Brassell Detention             *
Facility; Roberts, Deputy, W.C. Dub     *
Brassell Detention Facility; Adams,     *
Corporal, W.C. Dub Brassell Detention *
Facility,                               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: July 6, 2012
                              Filed: July 19, 2012
                               ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.


       Inmate Eddie Briley appeals following the district court’s1 entry of final
judgment in his 42 U.S.C. § 1983 action. We affirm the 28 U.S.C. § 1915A dismissal
of Briley’s excessive-force claim, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam) (de novo review), because Briley failed to file timely objections
to the magistrate judge’s report, despite receiving notice that failure to do so would
result in a waiver, and failed to alert the district court to the error that he now
identifies on appeal. The district court proceeded on the assumption that the
excessive-force claim raised in this lawsuit arose from the same incident as the
excessive-force claim raised in an earlier lawsuit filed by Briley. Therefore, Briley
is not precluded from filing a separate suit based on the incident that allegedly
occurred on June 28, 2010, and involved Deputies Murray, Williams, and Roberts.
See Ketchum v. City of W. Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (three-
year statute of limitations applies to § 1983 action in Arkansas).

       The remaining claims arose out of plumbing problems and the size and
placement of Briley’s bunk in a holding cell. After defendants moved for summary
judgment and an evidentiary hearing was held, the district court dismissed those
claims. Upon careful review, we agree with the district court that the evidence would
not allow a finding that defendants deliberately disregarded a known risk to Briley’s
health or safety with regard to the plumbing issues, or that the alleged size and
placement of Briley’s bunk rose to the level of a constitutional violation. See
Schoelch v. Mitchell, 625 F.3d 1041, 1045-46 (8th Cir. 2010) (reviewing de novo
grant of summary judgment); see also Johnson v. Bi-State Justice Ctr., 12 F.3d 133,


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
135-36 (8th Cir. 1993) (pretrial evidentiary hearing standard).2 The district court is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      2
       We do not consider the new matters that Briley raises in challenging the
section 1915A dismissal of his access-to-courts claims against certain defendants.
See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -3-